Title: From Thomas Jefferson to Marc Antoine Jullien, 26 December 1820
From: Jefferson, Thomas
To: Jullien, Marc Antoine


thro depmt of State.  Sir
Monticello.
Dec.26. 20.
Long continued ill health, and a slow & uncertain convalescence have put it out of my power to acknolege sooner your favors of Feb. and March of the last year, and particularly to thank you for the several tracts you were so kind as to send me. the duplicate copies were disposed of as you wished to our societies, academics, and literary characters. I read them all with pleasure, and especially the No of the Revue encyclopedique, and it’s interesting views of the new works of science in Europe.I rejoice indeed that the commemoration of the life & virtues of my friend Kosciuzko is undertaken by a person so able to present them worthily to the world. the connection too which the several scenes of his services furnished between the three great revolutions of Poland, France and America, cannot fail to render the work of great interest to those three countries. a citizen of the US. some time since informed me he wished to undertake this work. but I discoraged the attempt by assuring him it was already in hands fully qualified for the task, in a situation to learn better the incidents of his early as well as latter life (to which I knew my fellow citizen had no means of access) and that the short interval Kosciuzko had past in America could hardly authorise the account of that to be enlisted the History of his life. he has consequently declined it and will, I am sure have cause to felicitate himself on having  avoided a competition for which he was so little prepared.I read with great pleasure the views you present of the progress of France towards a rational government. some late incidents, I had feared, portended trouble; but the earth will as soon reverse it’s course in it’s orbit as the mind of man fall back from the lights recently shed on it, to the darkness of Monkish ages and impositions. the general insurrection of the South will bid defiance to the tyrants of the North, and their armies will catch the flame they are sent to extinguish, and spread it’s salutary purifications over their native soil. man has for countless ages been enveloped in darkness, civil and religious. the lights of science have at length found their way into his mind. he had always the power, and needed only the will to resume his rights and be free. he now has that will, and the world will at length be free. at the age of 77. years I cannot expect to see this. it is comfortable however to foresee it; and to pass the few days remaining to me in prayers for it’s speedy consummation, to which I add those for the continuance of your useful labors thro long years of health & happiness.Th: Jefferson